65 F.3d 178
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ronald R. ERNST, Plaintiff-Appellant,v.Donna THURLOW, Time Computation Manager, Doc;  WalterPeoples, Defendants-Appellees.
No. 94-1425.
United States Court of Appeals, Tenth Circuit.
Aug. 30, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.2

ORDER AND JUDGMENT1

1
Mr. Ernst appeals the dismissal of his complaint by the district court pursuant to 28 U.S.C.1915(d).  Assuming jurisdiction under 28 U.S.C. 1291, we affirm.  Reviewing the district court's dismissal under 1915(d) for abuse of discretion, Olson v. Stotts, 9 F.3d 1475, 1476 (10th Cir.1993), we are quite satisfied that Mr. Ernst's "action [was] frivolous or malicious."   28 U.S.C.1915(d).


2
As noted by the lower court, under Colo.Rev.Stat. 17-2-201(5)(a) (1986), persons convicted of sex offenses are not entitled to mandatory parole.  Thiret v. Kautzky, 792 P.2d 801 (Colo.1990).  Because he had no right to mandatory parole, Mr. Ernst cannot claim he was deprived of this right without due process.  We also find that his equal protection claim does not survive appropriate judicial scrutiny.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument